UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BWI HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-145471 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3915 – 61st Avenue S.E. Calgary, Alberta Canada T2C 1V5 (Address of principal executive offices) (Zip Code) (403) 255-2900 Registrant’s telephone number, including area code Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange of which each class is to beregistered Not applicable
